Citation Nr: 0711306	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for abnormal weight 
loss, to include as due to undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2004 and July 2006 the veteran and his friend 
testified at hearings before a RO hearing officer.  
Transcripts of those hearings are associated with the claims 
folder.

The issue of entitlement to service connection for memory 
loss, to include as due to an undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Service medical records are silent for complaints or 
findings for headache or abnormal weight loss.  

3.  The evidence contains objective indications of chronic 
disability resulting from an undiagnosed illness manifested 
by atypical migraine type headaches.

4.  The veteran does not have a disability, either diagnosed 
or undiagnosed, manifested by weight loss. 


CONCLUSIONS OF LAW

1.  Headaches due to an undiagnosed illness were incurred 
during service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

2.  Entitlement to service connection for weight loss, 
including based on an undiagnosed illness, has not been 
established. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

With respect to the veteran's claims for service connection, 
the RO provided the notice required by the VCAA by letter 
dated in March 2003 prior to the adjudication of the 
veteran's claims.  Although the originating agency did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
that would be pertinent and that he should submit such 
evidence or provide the originating agency with the 
information necessary for it to obtain such evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for his claimed headaches and weight loss, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is warranted for the veteran's headaches, the 
originating agency will have the opportunity to provide the 
required notice before implementing the Board's decision.  

With respect to the claim for service connection for weight 
loss, as the Board has determined that service connection is 
not warranted, no disability rating or effective date will be 
assigned so there can be no possibility of any prejudice to 
the appellant in not notifying him of the evidence pertinent 
to those elements.  Thus, the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The veteran has been afforded a VA examination addressing his 
claims for service connection.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claims, nor has either 
requested that the Board remand to this appeal for further 
development.  The Board is also unaware of any outstanding 
evidence that could be obtained to substantiate the veteran's 
claims.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Factual Background

The record reflects that the veteran served with the 1st 
Infantry Division in Southwest Asia as a cannon crew member 
during Operation Desert Storm.  

At the time of his December 1988 service enlistment 
examination, the veteran weighed 134 pounds.  During a July 
1991 periodic examination, he weighed 143 pounds.

The veteran was afforded a medical examination in June 1992 
in connection with his pending discharge from active duty.  
At that time, examination of his head, neurological system, 
and psychiatric system were within normal limits.  His weight 
was 146 pounds.  The veteran denied a prior history of head 
injury or recent gain or loss of weight.  

From April 2002 to June 2002, the veteran was hospitalized at 
a VA medical facility for treatment of post-traumatic stress 
disorder.  His weight was 153 pounds.   

Post service VA medical records show that, in June 2002, the 
veteran complained of headaches, fluctuating weight gain and 
loss of 10 to 20 pounds since returning from the Persian 
Gulf, and short term memory loss.  At that time, he weighed 
153 pounds. 

His weight in September 2002 was recorded as 154 pounds.

The veteran was afforded a general medical examination in 
March 2003.  He reported that he lost 15 pounds in the last 6 
months because he did not eat.  He felt depressed and had a 
poor appetite.  His current weight was 150 pounds.  He 
reported headaches since 1992 after returning from the 
Persian Gulf War.  While previous health care provider had 
thought that the veteran had "true migraines," the VA 
examiner opined that the veteran had atypical migraines.  The 
examiner noted that the etiology of the veteran's headaches 
was not known.  It was felt that it was "an undiagnosed 
disease."  The veteran's reported weight loss was attributed 
to his poor appetite.  

In September 2004, the veteran and his friend, T.N., 
testified at a hearing before a RO hearing officer.  The 
veteran testified that his headaches began 9 months to one 
year after service.  The headaches had a sudden onset with no 
prior head injury.  With regard to his weight, the veteran 
testified that he weighed 160 to165 pounds during service.  
Since service, his weight had dropped to 145 pounds.  He 
reported that his doctor had informed him that his weight 
loss was due to undiagnosed illness.  He also reported 
problems with short term memory loss following service.  

A May 2005 treatment records shows that the veteran weighted 
154 pounds.  

At his July 2006 hearing, the veteran testified that he first 
started experiencing his headaches shortly after returning 
from the Gulf after he was discharged in 1992.  He reported 
that his VA physician had "tied everything to Gulf War 
Syndrome due to undiagnosed illness."  He was prescribed 
Profenal for his headaches.  

At his July 2006 hearing, the veteran testified that he 
weighed about 136 to 138 pounds when he went into the Army.  
After returning from the Gulf, he weighed 155 to 156 pounds.  
He reported that his weight fluctuated since 1992.  Over the 
past year he lost 15 or 16 pounds.    His current weight was 
150 pounds.  He was told that his weight loss could have been 
related to either his service-connected post-traumatic stress 
disorder (PTSD) or Gulf War Syndrome.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1) and (2) (2006).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 
3.317(a)(1) (2006).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2006).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2006).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there has been no assertion that his 
headaches or weight loss are directly related to combat 
service. Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

The appellant has verified service in the Persian Gulf War, 
as evidenced by his DD Form 214, which shows that he was 
awarded the Southwest Asia Service Medal.  Accordingly, the 
Board concludes that the appellant meets the definition of 
"Persian Gulf veteran."


Headaches

The veteran asserts that service connection for headaches as 
an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.117, is warranted.  

After a review of the record, the Board finds that the 
evidence supports granting service connection for headaches 
as an undiagnosed illness resulting from service in the 
Persian Gulf War.  Of particular note is the opinion of the 
VA examiner who, after reviewing the claims folder and 
examining the veteran, concluded in March 2003 that the 
veteran's atypical migraines were due to an undiagnosed 
disease and that the etiology of his headaches was unknown.  
This opinion is highly probative and shows that the veteran's 
headaches are not the result of a known clinical diagnosis.  
Thus, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, apply.  

The Board further recognizes that the March 2003 examination 
report notes that the veteran's headaches displayed a 
characteristic throbbing pulsating quality and would last for 
a day or two.  They sometimes appeared three or four times 
per week.  As such, the Board finds that the veteran's 
headaches are manifested to a degree of 10 percent, and are 
not attributable to a known diagnosis.  The fact that the 
examiner identified the veteran's headaches as "atypical 
migraines" merely describes the headaches rather than 
establish an identified illness.  Thus, service connection 
for headaches as an undiagnosed illness under 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317, is warranted.


Weight Loss

Initially, the Board notes that there is no objective medical 
evidence that the veteran ever received treatment during 
service for weight loss.  In fact, his weight increased from 
134 pounds during his entrance examination to 142 pounds in 
July 1991, to 146 pounds during his separation examination in 
June 1992.  

The veteran has contended throughout the course of this 
appeal the he experienced abnormal weight loss following 
service.  However, his statements are not supported by the 
objective evidence.  The veteran's post service medical 
records show that his weight ranged from a low of 150 pounds 
in March 2003 to a high of 154 pounds in May 2005.  

During VA treatment in June 2002, the veteran reported that 
he had lost 10 to 20 pounds since returning from the Gulf.  
However, at that time, he weighed 153 pounds, 7 pounds more 
than he weighed at the time of his separation from active 
duty.  Furthermore, while he reported that he lost 15 pounds 
in 6 months during examination in March 2003, his recorded 
weight of 150 pounds was actually 4 pounds more than at the 
time of his separation from active duty and only 4 pounds 
less than prior treatment in September 2002.  The examiner 
attributed the veteran's reported weight loss to his poor 
appetite rather than any disability to include undiagnosed 
illness.  As a VA examiner has excluded undiagnosed illness 
as the cause of the veteran's complaints of weight loss, he 
is not entitled to service connection for weight loss under 
the presumptive provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  

The Board also finds that the veteran is not otherwise 
entitled to service connection for weight loss as there is no 
competent medical evidence which diagnoses a disability 
manifested by weight loss.  In this regard, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.

Absent any objective indicators of the veteran's claimed 
weight loss, and without any competent medical diagnosis of 
such a disability, the Board finds that entitlement to 
service connection for weight loss has not been established 
due to an undiagnosed illness or otherwise.

In reaching this conclusion, the Board has considered the 
veteran's statements and testimony concerning weight loss 
following service.  The Board finds his contentions with 
regard to the presence of weight loss to be less reliable 
than the actual recorded weights.  He has consistently 
reported that had weighed between 160 to 165 pounds before 
losing 15 pounds.  However, at no time during the course of 
the appeal, has the veteran's weight been recorded to exceed 
154 pounds.  Furthermore, despite claiming weight loss since 
service, his recorded weight following service has 
consistently exceeded his weight during service.  In light of 
the foregoing, the Board has placed greater probative weight 
on the objective weight measurements recorded by health care 
professionals.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Service 
connection for weight loss, to include as due to undiagnosed 
illness, is denied.


ORDER

Service connection for headaches as due to an undiagnosed 
illness is granted.  

Service connection for weight loss, to include as due to an 
undiagnosed illness, is denied. 


REMAND

The veteran contends that he currently has an undiagnosed 
illness, manifested by memory loss, related to his active 
service.  He further contends that this condition represented 
is not a manifestation of his PTSD.  Rather, he asserts that 
his memory loss represents a separate and distinct 
disability.

While VA psychological testing in September 2002 revealed 
that the veteran's lack of ability to concentration was 
related to mental health issues such as depression, PTSD, 
medications, or a combination thereof, a VA psychiatrist 
noted in October 2005 that the veteran had a "cognitive 
disorder due to gulf war syndrome."  The Board is of the 
opinion that a new VA examination would be probative in 
ascertaining whether his claimed memory loss is a 
manifestation of an undiagnosed illness or a manifestation of 
an acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for a 
psychiatric examination.  The veteran's 
claims file and a copy of the claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  

The examiner is to test the veteran's long 
term, recent, and immediate memory 
functions and render an opinion as to 
whether his complaints of memory loss are 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
symptoms of a diagnosed disability, to 
include the veteran's PTSD, or symptoms of 
a currently undiagnosed illness.

The examiner should provide a rationale 
for all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


